Pee Ctjriam,
This action was brought to recover damages for the death of plaintiff’s husband which resulted, as she alleges, from the negligence of defendant township.
The evidence involved the question of defendant’s negligence, as the proximate cause of Mr. Ide’s death, and also the question of his alleged contributory negligence; both of which were clearly questions of fact for the exclusive consideration of the jury. They were accordingly submitted to them by the learned president of the common pleas with instructions which are fully adequate and free from any error of which the defendant has any just reason to complain. The jury found for the plaintiff and assessed her damages at $5,500. Both questions of fact were thus definitively settled by the jury in plaintiff’s favor; and the judgment entered on the verdict should not be disturbed unless the learned judge erred in one or more of the particulars •specified in the assignments of error. A careful consideration of the record with special reference to these has satisfied us that his rulings and instructions are substantially correct.
The case was ably and correctly tried; and we find nothing in either of the specifications that requires explanation or discussion.
Judgment affirmed.